Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments presented in the Remarks (01/15/2021) have been fully considered. 
While the Examiner appreciates Applicant’s best attempt to explain the invention, the arguments are not persuasive because:
In page 7 of the Remarks, Applicant alleged that Pauly does not disclose any identifying steps (identifying image processing functions for the image chain) in the cited ¶0017 through 0022 and there is no image chain.
The Examiner respectfully disagrees with the argument.
Pauly, in ¶0017-0022, clearly explains what functions are called (identifying) and their intended functionality in greater details, For example “the image-information-processing first function is a generator function that, when applied to the item of image information, generates an associated image as an output.” and “The image-processing second function is a classification function that, when applied to the image, generates an associated item of image information as an output”. Clearly the operator and the system are well informed of identifications and functionality of the tasks to be done. As self-evidenced in the cited text, these functions are to process image data, hence “image processing functions”. Furthermore, at BRI, image chain at best can be interpreted as a plurality of image with some level of association. As 

Applicant goes on to explain their own interpretation of the limitation “image chains” and what the image processing functions comprises by using information from the filed Specification.
In response to applicant's referencing to the Specification’s limitations, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant in Page 7 argues Pauly does not replace each of functions by a corresponding neural network as claimed. 
The Examiner respectfully asserts that Pauly clearly discloses each of the tasks identified in ¶0017-0025 are computerized in form of neural network usages throughout the disclosures, for examples, ¶0013, 0036, and further 0075 and 0077 which shows the image processing tasks are translated in form of computerized functions with use of neural networks. 
Applicant also argues there is no determining a sequence of execution of the neural networks for the image chain. 
The Examiner respectfully disagrees. Even if Applicant were to find the cited texts are not persuasive for any reason, Applicant left out the cited figures and their associated descriptions, which clearly shows each functions are determined to perform a task in sequence orders. For example, in Fig. 2, IIG, G and D must be performed in a specific sequence since D takes input from G’s output. 
Applicant further argues Pauly does not disclose the step of applying a backpropagation through the neural networks of the image chain and provided a description of Applicant’s own interpretation of the limitation. 
The Examiner however asserts that the limitation is broad and vague as to how the backpropagation is applied to each neural network specifically and the entire system as a whole.  The term “through” does not indicate any specific manner like the Applicant detailed in the Remarks (page 8, second paragraph).
Paul indeed discloses applying backpropagation through the neural networks of the image chain in ¶0055, 0063 and 0082, in which the system applying backpropagation for the artificial neural networks.
In view of the analysis above, the arguments are found not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 19, 20 and 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Pauly et al. (US 2018/0174049).

As to claim 1:
Pauly discloses a method of creating an image chain, the method comprising: 

identifying image processing functions for the image chain; (See ¶0017-0022, discussion in these passages shows examples of identification of effects/utility/functionality of a given function of a plurality of functions for chain processing an image; examples are but not limited to: a function that generates an associate image of an input image, another function that perform classification etc…) 

replacing each of the identified image processing functions by a corresponding neural network; (See ¶0013, a function is defined by a neural network that is trained to perform the functionality of the function, See also ¶0036)

determining a sequence of execution of instances of the neural networks for the image chain; (See Fig. 2-5, Fig. 5, ¶0078-0081, Pauly determined a variety of sequences, i.e. placements or orders of functions in the flowchart)

applying backpropagation through the neural networks of the image chain. (See ¶0055, applying backpropagation for the artificial neural networks, see further at least ¶0063, 0082)




Pauly discloses a non-transitory computer implemented storage medium (¶0025) that stores machine-readable instructions executable by at least one processor to create an image chain, the machine-readable instructions comprising:


identifying image processing functions for the image chain; (See ¶0017-0022, discussion in these passages shows examples of identification of effects/utility/functionality of a given function of a plurality of functions for chain processing an image; examples are but not limited to: a function that generates an associate image of an input image, another function that perform classification etc…) 

replacing each of the identified image processing functions by a corresponding neural network; (See ¶0013, a function is defined by a neural network that is trained to perform the functionality of the function, See also ¶0036)

determining a sequence of execution of instances of the neural networks for the image chain; (See Fig. 2-5, Fig. 5, ¶0078-0081, Pauly determined a variety of sequences, i.e. placements or orders of functions in the flowchart)

applying backpropagation through the neural networks of the image chain. (See ¶0055, applying backpropagation for the artificial neural networks, see further at least ¶0063, 0082)


As to claim 2/16:
Pauly discloses all limitations of claim 1/15, wherein identifying the image processing functions comprises:

identifying method blocks of the image chain; and identifying any of the image processing functions implemented in each method block of the image chain. (See ¶0036-0038, Pauly identifies effects and functionalities of each function. See also Fig. 7, ¶0078-0082, a plurality of method blocks are identified, discussed, and put in appropriate sequence to achieve the effect desired by the invention)

As to claim 5:
Pauly discloses all limitations of claim 1, further comprising:
obtaining a neural network for a non-linear operation, the obtaining of the neural network for the non-linear operation comprising applying a universal approximation theorem. (See ¶0013, 0038, appropriate weights are given to each neural network through adjustments)

As to claim 6:
Pauly discloses all limitations of claim 1, further comprising:
identifying an initial parameter set for the neural networks of the image chain. (See ¶0021, parameters of the functions are determined, ¶0025, adjustments are made as appropriate.  The parameters that are pre-adjustments are initial parameters)


As to claim 7:
Pauly discloses all limitations of claim 1, wherein parameters of the neural networks of the image chain are adjusted during the backpropagation. (See ¶0014, parameters such as edge weights are adjusted through backpropagation as an example. See also ¶0055)

As to claim 8:
Pauly discloses all limitations of claim 1, further comprising:
obtaining an image chain approximation, the obtaining of the image chain approximation comprising rearranging an order of the image processing functions to obtain an image chain approximation. (For example in Fig. 4, the order of functions are rearranged in comparison to Fig. 3, which in turns yield a different chain approximation)

As to claim 9:
Pauly discloses all limitations of claim 8, wherein the image chain approximation comprises at most a single instance of each of the neural networks. (See Fig. 4, each function occurs only once)


As to claim 10:
Pauly discloses all limitations of claim 1, further comprising:
generating an image processing result, the generating of the image processing result comprising passing an image through the image chain. (See Fig. 2, image y is passed through the chain)

Pauly discloses all limitations of claim 1, and further disclose identifying three or more image processing functions (See at least Fig. 2, 4 and 5, at least 3 functions of processing are identified and implemented, for example in Fig. 4, functions G1 through G5, Fig. 2, functions IIG, G and D)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauly et al. (US 2018/0174049) and in view of Ozluturk (US 2019/0327418).

As to claim 11:
Pauly discloses all limitations of claim 10, further comprising obtaining a final processed image
wherein applying backpropagation is performed based on an optimally processed image. See ¶0055, applying backpropagation for the artificial neural networks, see further at least ¶0063, 0082)
Pauly however does not explicitely discloses the processing include obtaining a plurality of image processing results, the plurality of image processing results comprising the image processing result, wherein the obtaining of the plurality of image processing results comprises passing the image through the image chain multiple times.

However the practice of running the image through an image processing process multiple times to achieve a desired level of refine is known in the art.  Ozluturk in a related field of endeavor discloses a method image processing comprising a plurality of functions, the repetition stops when error rate met a level deemed acceptable by the user (See ¶0066-0070).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Pauly can apply one or more iteration of processing image in view of Ozluturk’s disclosure.  Such implementation advantageously minimize errors or any undesirable effects to an acceptable threshold.



Pauly in view of Ozluturk discloses all limitations of claim 11, further comprising depicting the plurality of image processing results to a user, wherein the optimally processed image is identified by the user. (See ¶0070 of Ozluturk, what defines an optimally processed image is set and identified by a user)


As to claim 13:
Pauly discloses an imaging system comprising:
an input configured to obtain an image generated by an imaging device; a processor configured to: create an image chain, (See ¶0025, ¶0019, input image that was created by a device)  the creation of the image chain comprising:: 
replacement of each of the image processing function by a corresponding neural network; (See ¶0017-0022, discussion in these passages shows examples of identification of effects/utility/functionality of a given function of a plurality of functions for chain processing an image; examples are but not limited to: a function that generates an associate image of an input image, another function that perform classification etc…, See ¶0013, a function is defined by a neural network that is trained to perform the functionality of the function, See also ¶0036)

determination of a sequence of execution of instances of the neural networks for the image chain; (See Fig. 2-5, Fig. 5, ¶0078-0081, Pauly determined a variety of sequences, i.e. placements or orders of functions in the flowchart)

See ¶0055, applying backpropagation for the artificial neural networks, see further at least ¶0063, 0082)

pass the image through the image chain, such that an image processing result is obtained; and
(See Fig. 2, image y is passed through the chain to obtain a result)
Pauly however does not explicitly disclose:
a display unit configured to present the image processing results to a user.

However a display is naturally an integral part of an image processing system, as image is a visual representation. It is only natural a user would want to see a result of an image processing process for evaluation. Ozluturk in a related field discloses an image processing chain that includes presenting a final result visually through a display (See at least Claim 1)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Pauly’s system would include a display such as Ozluturk’s.  Such implementation, as said above, advantageously allow user to view the result for evaluation purpose for example.

As to claim 14:
Pauly in view of Ozluturk discloses all limitations of claim 13, wherein the imaging device comprises an X-ray imaging device. (See Pauly, ¶0053, the image is X-ray image, which is generated by corresponding imaging device, i.e. X-ray device)

Claims 3, 4, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauly et al. (US 2018/0174049) and in view of Moriyasu (US 2019/0076110).

As to claim 3/17:
Pauly discloses all limitations of claim 1/15, however is silent on an image processing function of the image processing functions comprises a linear operation configured to carry out a Gauss filter operation, a Vesselness filter operation, a wavelet shrinkage operation, or any combination thereof.
However, Pauly is not expressively limiting the disclosure from the recited limitations above, since such functions are standard in image processing technology.
Moriyasu discloses an image processing system in which an image went through a plurality of functions, such as Gauss filter, median filter etc…
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Pauly can incorporate any of the listed functions of Morivasu as needed. Such implementation improves flexibility in functionality of the system, allow it to improve smoothing effect on the image for example (¶0100 of Moriyasu)

As to claim 4/18:
Pauly discloses all limitations of claim 1/15, however is silent on an image processing function of the image processing functions comprises a non-linear operation configured to carry out an erosion filter operation, a dilatation filter operation, a median filter operation, or any combination thereof.


Moriyasu discloses an image processing system in which an image went through a plurality of functions, such as Gauss filter, median filter etc…
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Pauly can incorporate any of the listed functions of Morivasu as needed. Such implementation improves flexibility in functionality of the system, allow it to improve smoothing effect on the image for example (¶0100 of Moriyasu)

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645